Case 5:19-cr-50033-TLB Document 178           Filed 09/03/21 Page 1 of 2 PageID #: 1362




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                       PLAINTIFF

V.                             CASE NO. 5:19-CR-50033


JODY DOUGLAS DAVIS
PHILLIP VINCENT RIDINGS                                                    DEFENDANTS

                       ORDER AMENDING BOND CONDITIONS

       On September 3, 2021, the jury returned a verdict of guilty on all charges against

Defendants Jody Douglas Davis and Phillip Vincent Ridings.                 Following the

announcement of the jury’s verdict, the Court held that both Mr. Davis and Mr. Ridings

may remain released on bond pursuant to 18 U.S.C. § 3143. However, the Court imposed

additional conditions of their release, which are set forth below.

       As to Mr. Davis, the Court imposes the following additional conditions of release:

       •      Mr. Davis shall be subject to location monitoring. He must participate
              in Stand Alone Monitoring in conjunction with global positioning
              system (GPS) technology;

       •      Mr. Davis is restricted to White County, Arkansas at all times, except
              for travel approved by the United States Probation Office (“USPO”)
              in the Eastern District of Arkansas in conjunction with the USPO in
              the Western District of Arkansas. Mr. Davis may leave White County,
              Arkansas to travel to appear in his proceedings before this Court or
              to travel directly back and forth to the office of his attorney, John
              Wesley Hall;

       •      Mr. Davis may not solicit investments of any kind with regard to the
              wind turbine Dragonfly project, regardless of its name or corporate
              association;

       •      Mr. Davis is barred from participating in sales or bookkeeping at his
              current place of employment.




                                             1
Case 5:19-cr-50033-TLB Document 178         Filed 09/03/21 Page 2 of 2 PageID #: 1363




       Turning to Mr. Ridings, the Court imposes the following additional conditions of

release:

       •     Mr. Ridings shall be subject to location monitoring. He must
             participate in Stand Alone Monitoring in conjunction with GPS
             technology;

       •     Mr. Ridings is restricted to Pulaski County, Arkansas at all times,
             except for travel approved by the USPO in the Eastern District of
             Arkansas in conjunction with the USPO in the Western District of
             Arkansas. Mr. Ridings may also leave Pulaski County, Arkansas to
             travel to appear in his proceedings before this Court;

       •     Mr. Ridings may not solicit investments of any kind with regard to the
             wind turbine Dragonfly project, regardless of its name or corporate
             association.

All other conditions (see Docs. 15, 21) of the bonds issued on June 5, 2019, shall remain

in effect.

       IT IS SO ORDERED on this 3rd day of September, 2021.




                                               TIMOTHY L. BROOKS
                                               UNITED STATES DISTRICT JUDGE




                                           2
